Case 1:20-mc-00148-JDL Document 14 Filed 07/31/20 Page 1 of 10          PageID #: 740



                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE


PENOBSCOT VALLEY HOSPITAL,                    )
et al.,                                       )
                                              )
      Plaintiffs,                             )
                                              )
                    v.                        ) 1:20-mc-00148-JDL
                                              )
JOVITA CARRANZA, in her                       )
Capacity as Administrator for the             )
United States Small Business                  )
Administration,                               )
                                              )
      Defendant.                              )

                                        ORDER


      In this consolidated bankruptcy proceeding, Penobscot Valley Hospital and

Calais Regional Hospital, both non-profit organizations and debtors in possession in

chapter 11 bankruptcy cases, initiated adversary proceedings challenging the denial

of their loan applications under the Paycheck Protection Program (“PPP”), 15

U.S.C.A. § 636(a)(36), which was established by the Coronavirus Aid, Relief, and

Economic Security Act (“CARES Act”), Pub. L. No. 116-136, 134 Stat. 281 (2020). The

PPP is subject to administration by the U.S. Small Business Administration (“SBA”)

under Section 7(a) of the Small Business Act, 15 U.S.C.A. § 636(a). See CARES Act

§ 1102(a)(2) (codified at 15 U.S.C.A § 636(a)(36)(B)). At issue here is the bankruptcy

exclusion rule adopted by the SBA to implement the PPP. The rule excludes from

eligibility any loan applicant, such as the Hospitals, which answers “Yes” to the

question of whether the applicant is “presently involved in any bankruptcy.” Ex.

SBA308,     Paycheck       Protection   Program,   Borrower     Application    Form,
Case 1:20-mc-00148-JDL Document 14 Filed 07/31/20 Page 2 of 10            PageID #: 741



https://go.usa.gov/xwXfs; ECF No. 1-8 ¶¶ 16–17; Business Loan Program Temporary

Changes;    Paycheck     Protection   Program—Requirements—Promissory             Notes,

Authorizations, Affiliation, and Eligibility, 85 Fed. Reg. 23,450, 23,451 (Apr. 28, 2020)

(to be codified at 13 C.F.R. pts. 120–21).

      The Hospitals filed a timely objection to the Proposed Findings of Fact and

Conclusions of Law issued by Bankruptcy Judge Michael A. Fagone on June 3, 2020,

following a trial held on May 27, 2020. In keeping with the Federal Rules of

Bankruptcy Procedure, if a party files written objections to a bankruptcy judge’s

proposed findings of fact and conclusions of law, “[t]he district judge shall make a de

novo review upon the record or, after additional evidence, of any portion of the

bankruptcy judge’s findings of fact or conclusions of law” that is objected to. Fed. R.

Bankr. P. 9033(d). “The district judge may accept, reject, or modify the proposed

findings of fact or conclusions of law, receive further evidence, or recommit the matter

to the bankruptcy judge with instructions.” Id.; see also In re Sheridan, 362 F.3d 96,

100 (1st Cir. 2004).

                                   I. DISCUSSION

      The Hospitals do not dispute any of the Bankruptcy Court’s proposed factual

findings.   They do object to Judge Fagone’s proposed legal conclusions, which I

summarize as follows. First, Judge Fagone concluded that the bankruptcy exclusion

rule does not violate section 525 of the Bankruptcy Code, which prohibits

governmental units from denying “a license, permit, charter, franchise, or other

similar grant” because of a party’s current or previous status as a debtor under Title

11 or as a bankrupt or debtor under the Bankruptcy Act. 11 U.S.C.A. § 525(a).

                                             2
Case 1:20-mc-00148-JDL Document 14 Filed 07/31/20 Page 3 of 10          PageID #: 742



Second, Judge Fagone determined that under the first step of the two-step framework

for judicial review of administrative rules established by Chevron, U.S.A., Inc. v.

Natural Resources Defense Council, Inc., 467 U.S. 837 (1984), the Administrator of

the SBA, Jovita Carranza, is authorized by the CARES Act to engage in rulemaking

regarding the PPP. Third, Judge Fagone concluded that under Chevron’s second step,

the bankruptcy exclusion rule is within the bounds of a reasonable interpretation of

the CARES Act.

      Before I assess the bankruptcy judge’s Proposed Findings of Fact and

Conclusions of Law, however, I must resolve the parties’ dispute over whether a

declaration not made part of the record before the bankruptcy judge should be

considered. The Administrator first provided the declaration of John A. Miller as

part of her response to the Hospitals’ objections to Judge Fagone’s Proposed Findings

of Fact and Conclusions of Law. The Miller Declaration identifies Miller as an SBA

administrator who is the highest-ranking career official in the office responsible for

the operation of the SBA’s business loan programs. The Miller Declaration addresses,

among other things, the SBA’s loan program requirements and rules, forms, and

guidance issued by the SBA in connection with the PPP. Most relevant here, the

Miller Declaration contains a more fulsome explanation than that contained in the

original administrative record of the reasons for the Administrator’s adoption of the

bankruptcy exclusion rule.

      For reasons I will explain, I deny the Hospitals’ Motion in Limine or to Strike

Matters Outside the Record (ECF No. 3) regarding the Miller Declaration and

conclude that the legal issue to which it relates, the third issue noted above—the

                                          3
Case 1:20-mc-00148-JDL Document 14 Filed 07/31/20 Page 4 of 10          PageID #: 743



second step of the Chevron analysis—should be recommitted to the Bankruptcy Court

for further consideration; and I accept and adopt the Bankruptcy Court’s

Recommended Findings and Conclusions as to the first and second legal conclusions

noted above.

A.    The Hospitals’ Motion in Limine or to Strike Matters Outside the
      Record; the Bankruptcy Court’s Chevron Step Two Analysis

      The Hospitals seek to exclude or strike the Miller Declaration for several

reasons. First, the Hospitals assert that the Administrator, without good reason,

failed to present Miller as a witness or offer his declaration as evidence in the

proceedings before the Bankruptcy Court. Second, the Hospitals assert that the

Administrator failed to disclose that “Miller filed declarations in other PPP-related

litigation and that those declarations differ materially from the one filed here.” ECF

No. 3 ¶ 12.    Finally, the Hospitals assert that they have been deprived of the

opportunity to depose or otherwise question Miller. In response, the Administrator

contends that there is generally no right to discovery in actions under the

Administrative Procedure Act. She further argues that a declaration stating the

reasons for agency action is appropriately considered as part of the administrative

record, and that, in any event, Fed. R. Bankr. P. 9033(d) permits the District Court

to receive additional evidence as part of its de novo review.

      Although the Administrator could have produced a declaration from Miller

before the Bankruptcy Court, I deny the Hospitals’ Motion in Limine or to Strike

Matters Outside the Record (ECF No. 3), given the authority vested in district courts

to “receive further evidence” when reviewing a bankruptcy judge’s findings of facts



                                           4
Case 1:20-mc-00148-JDL Document 14 Filed 07/31/20 Page 5 of 10                  PageID #: 744



and conclusions of law. Fed. R. Bankr. P. 9033(d). The Miller Affidavit elaborates on

and helps to explain the Administrator’s earlier stated reason for adopting the

bankruptcy exclusion. “When an agency’s initial explanation ‘indicate[s] the

determinative reason for the final action taken,’ the agency may elaborate later on

that reason (or reasons) but may not provide new ones.” Dep’t of Homeland Sec. v.

Regents of the Univ. of Cal., 140 S. Ct. 1891, 1908 (2020) (alteration in original)

(quoting Camp v. Pitts, 411 U.S. 138, 143 (1973)).                Accordingly, courts have

considered later-submitted declarations when they are “merely explanatory of the

original record” and do not contain any “new rationalizations.” Olivares v. Transp.

Sec. Admin., 819 F.3d 454, 464 (D.C. Cir. 2016) (quoting Envtl. Def. Fund, Inc. v.

Costle, 657 F.2d 275, 285 (1981)).

       Here, the reason provided by the Administrator for enacting the bankruptcy

exclusion rule was the need to establish a streamlined, expedited loan process reliant

on certifications by applicants, and her determination that “providing PPP loans to

debtors in bankruptcy would present an unacceptably high risk of an unauthorized

use of funds or non-repayment of unforgiven loans.” 1              Business Loan Program

Temporary Changes; Paycheck Protection Program, 85 Fed. Reg. at 23,451. The

Miller Declaration is consistent with this view, explaining that “[c]ertain creditors,

including administrative creditors, could assert claims to the PPP loan funds that

would interfere with its authorized uses and the requirements for PPP loan

forgiveness.” ECF No. 1-14 at 44.


 1 For this reason, the Hospitals’ argument, made in their Motion in Limine or to Strike Matters
Outside the Record, that the record “contains no agency record or evidence of reasoned decision-
making regarding exclusion of debtors from PPP” is unpersuasive. ECF No. 3 at 4.

                                               5
Case 1:20-mc-00148-JDL Document 14 Filed 07/31/20 Page 6 of 10            PageID #: 745



      But the Hospitals also argue that the Miller Declaration filed in this case is

inconsistent with at least one declaration Miller prepared in a separate case. The

Miller Declaration states that the “SBA decided that [a PPP loan’s] purpose would

not be served by including all bankruptcies.” ECF No. 1-14 at 44 ¶ 17 (emphasis

added). In a separate case in the District of Vermont, Miller’s declaration dated May

14, 2020, states that “[t]he purpose of a PPP loan . . . would not be served in a chapter

11 liquidation or in a chapter 7 case.” ECF No. 3, Ex. B. ¶ 21 (emphasis added). The

Hospitals’ bankruptcies are neither chapter 11 liquidation nor chapter 7 cases. The

resolution of this possible discrepancy must be resolved to determine whether the

Administrator has provided an adequate reason for the bankruptcy exclusion rule

and thus whether the rule is arbitrary and capricious. Regents, 140 S.Ct. at 1908;

Motor Vehicle Mfrs. Ass’n v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983).

      In addition, the Proposed Findings of Fact and Conclusions of Law include a

Chevron analysis, which looks at whether an agency acted within its authority, but

“[w]hen the question is not one of the agency’s authority but of the reasonableness of

its actions, the ‘arbitrary and capricious’ standard of the APA governs.” River St.

Donuts, LLC v. Napolitano, 558 F.3d 111, 117 (1st Cir. 2009) (quoting N.Y. Pub. Int.

Rsch. Grp. v. Whitman, 321 F.3d 316, 324 (2d Cir. 2003)). That inquiry may “overlap[]

somewhat with [the] Chevron step-two analysis,” but “a permissible statutory

construction under Chevron is not always reasonable” under the ‘arbitrary and

capricious’ standard set forth by the Supreme Court in State Farm. Republican Nat’l

Comm. v. Fed. Election Comm’n, 76 F.3d 400, 407 (D.C. Cir. 1996); see also River St.

Donuts, 558 F.3d at 117 n.13. Here, the Bankruptcy Court’s Proposed Findings of

                                           6
Case 1:20-mc-00148-JDL Document 14 Filed 07/31/20 Page 7 of 10           PageID #: 746



Fact and Conclusions of Law focused on whether the Administrator acted within her

statutory authority, but they only make brief mention of the administrative record in

relation to the State Farm ‘arbitrary and capricious’ standard.

      I conclude that the most expeditious course of action is for the case to be

recommitted to the Bankruptcy Court for it to consider the significance of the Miller

Declaration in relation to the previously established administrative record and the

other recent declaration or declarations prepared by Miller. The Bankruptcy Court

may, but is not required to, receive other additional evidence if it deems it necessary

to resolve the discrepancy. The Bankruptcy Court should then issue revised and/or

additional findings of fact regarding the reason or reasons for the adoption of the

bankruptcy exclusion rule, and consider those facts in reaching its conclusions of law

as to both the second step of the Chevron analysis and the ‘arbitrary and capricious’

analysis under State Farm.

B.    The Bankruptcy Court’s First and Second Legal Conclusions

      Because my discussion of the Miller Declaration, the Bankruptcy Court’s third

legal conclusion, and the ‘arbitrary and capricious’ analysis does not bear on the

Bankruptcy Court’s first and second legal conclusions, I turn to those now.         As

explained above, the Bankruptcy Court’s first legal conclusion was that the

bankruptcy exclusion rule does not violate section 525 of the Bankruptcy Code, and

the second was that, under Chevron step one, the Administrator of the SBA is

authorized by the CARES Act to engage in rulemaking.

      Having conducted a de novo review of the record and the proposed findings,

and after carefully considering the Hospitals’ objections and the Administrator’s

                                          7
Case 1:20-mc-00148-JDL Document 14 Filed 07/31/20 Page 8 of 10                 PageID #: 747



responses, I conclude that the Proposed Findings of Fact and Conclusions of Law are

fully supported and legally correct and, therefore, I accept them in their entirety. I

do address, however, the supplemental authorities not considered by the Bankruptcy

Court which the Hospitals cite to in support of their objections. 2

       Section 525(a) of the Bankruptcy Code provides in part that “a governmental

unit may not deny, revoke, suspend, or refuse to renew a license, permit, charter,

franchise, or other similar grant to . . . a person . . . solely because [such person] is or

has been a debtor under this title or a bankrupt or debtor under the Bankruptcy Act.”

11 U.S.C. § 525(a). In its Proposed Findings of Fact and Conclusions of Law, the

Bankruptcy Court recognized that there are different approaches as to the meaning

of “other similar grant” and, more recently, whether the PPP should be treated as a

“grant program” rather than a “loan program.” ECF No. 1 at 22–30. The Bankruptcy

Court undertook a textual analysis of the provision and, in accordance with other

courts, noted the importance of the provision’s use of the phrase “other similar

grants” as a restriction on the scope of the meaning of “grant” for purposes of the anti-

discrimination protection. Id. at 23–24 (emphasis added). Recognizing that “[o]ther

courts have struggled to define the scope of section 525 based on its text,” id. at 24,

the Bankruptcy Court examined section 525(a)’s legislative history, which reveals

that section 525(a) was intended to prohibit discrimination based on “a debtor’s

affiliations or activities that would render it very difficult if not impossible for a

debtor to pursue his or her own chosen livelihood,” id. at 27. The Bankruptcy Court


2 As part of their response to the Bankruptcy Court’s Recommended Findings and Conclusions, the
Hospitals submitted a Notice of Supplemental Authorities on June 23, 2020 (ECF No. 1-13), and a
second Notice of Supplemental Authority on July 27, 2020 (ECF No. 13).

                                              8
Case 1:20-mc-00148-JDL Document 14 Filed 07/31/20 Page 9 of 10           PageID #: 748



then canvassed the relevant caselaw and determined that the most cogent

interpretation of section 525(a) is one that “stick[s] to the words of the statute.” Id.

at 29. Thus, the Bankruptcy Court concluded that a loan is not a grant subject to

section 525(a).

      In two supplemental authorities cited by the Hospitals, other bankruptcy

courts concluded that the bankruptcy exclusion rule violates section 525(a), viewing

a PPP loan as akin to a “public housing lease,” Springfield Hosp., Inc. v. Carranza,

Adv. Proc. No. 20-01003, ECF No. 63 at 19 (Bankr. D. Vt. June 22, 2020), or to a

“governmental authorization” necessary to participate in the “free-market economy,”

Organic Power LLC v. Small Bus. Admin., Adv. Proc. No. 20-00055, ECF No. 80 at

16 (Bankr. D.P.R. July 24, 2020). Nevertheless, a PPP loan, which recipients must,

under some circumstances, pay back, is by definition not a “grant” similar to a

“license, permit, charter, [or] franchise” under section 525(a). Because the

Bankruptcy Court’s evaluation of section 525(a)’s text and legislative history is highly

persuasive, I fully adopt it.

                                 II. CONCLUSION

      For the foregoing reasons, it is ORDERED that except for the portions of Part

IV(a)(ii) and (iii) pertaining to the Chevron step two analysis, the Bankruptcy Court’s

Proposed Findings of Fact and Conclusions of Law (ECF No. 1) are ACCEPTED and

ADOPTED. It is further ORDERED that, consistent with this opinion, the matter

is recommitted to the Bankruptcy Court to conduct further proceedings and issue

supplemental and/or revised findings of fact and conclusions of law. The Bankruptcy

Court shall:

                                           9
Case 1:20-mc-00148-JDL Document 14 Filed 07/31/20 Page 10 of 10        PageID #: 749



      A. Reconsider the administrative record as directed in this Order; and

      B. Evaluate the bankruptcy exclusion rule under step two of the Chevron

         analysis and under the ‘arbitrary and capricious’ analysis.


         SO ORDERED.

         Dated: July 31, 2020



                                                    /s/ JON D. LEVY
                                               CHIEF U.S. DISTRICT JUDGE




                                        10
